DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,8-16, and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/004844 A1,  hereinafter Chen).

 	Regarding claim 1, Chen discloses a baseband circuit in a transmitting device of a wireless local area network (WLAN), the baseband circuit comprising: a storage; at least one processor coupled to the storage and configured to generate a physical layer convergence protocol (PLCP) protocol data unit (PPDU) comprising a preamble and a payload,wherein, the preamble comprises a plurality of training fields and a plurality of signaling fields (¶[0003], ¶[0060]),  the payload comprises a data field, a first signaling field among the plurality of signaling fields comprises a compression mode field indicating whether resource unit (RU) allocation information designated for at least one receiving device (¶[0069]-¶[0070]) is included in a second signaling field among the plurality of signaling fields (¶[0078]), and

a binary value of the compression mode field represents whether the RU allocation information is included and size information associated with an RU allocated to the at least one receiving device (¶[0080], ¶[0091]).

 	Regarding claim 2, Chen discloses  wherein, when the RU allocation information is not included in the second signaling field, the binary value of the compression mode field is a first binary value,
when the RU allocation information is included in the second signaling field, and a size of the RU allocated to the at least one receiving device is smaller than a 242-subcarrier RU, the binary value of the compression field is a second binary value different from the first binary value (¶[0069]-¶[0070]), and
when the RU allocation information is included in the second signaling field, and the size of the RU allocated to the at least one receiving device is equal to or larger than the 242- subcarrier RU, the binary value of the compression mode field is a third binary value different from the first and second binary values (¶[0069]).

 	Regarding claim 3,  Chen discloses wherein, when the binary value of the compression mode field is the first binary value, data transmitted from the transmitting device to the at least one receiving device is transmitted via an entire frequency domain bandwidth of the data field (figure 5, 

 Regarding claim 4, Chen discloses  wherein, when the binary value of the compression mode field is the second value, at least one RU having a size smaller than the 242-subcarrier RU is arranged in a frequency domain of the data field based on the RU allocation information, 
data transmitted from the transmitting device to each of the at least one receiving device is transmitted via any one RU among the at least one RU (¶[0059]-¶[0060]).

Regarding claim 5,  Chen discloses, wherein said any one RU is a single RU among a 26-subcarrier RU, a 52-subcarrier RU, and a 106-subcarrier RU, or any one multiple RU among a 26+52-subcarrier RU, a 52+26-subcarrier RU, a 26+106-subcarrier RU, and a 106+26- subcarrier RU (¶[0051], ¶[0078]).


 	Regarding claim 8, Chen discloses  wherein, when the binary value of the compression mode field is the third value, at least one RU having a size equal to or larger than the 242-subcarrier RU is arranged in a frequency domain of the data field based on the RU allocation information (¶[0051]) and data transmitted from the transmitting device to each of the at least one receiving device is transmitted via any one RU among the at least one RU (¶[0058],¶[0072]).

 	Regarding claim 9,  Chen discloses  wherein said any one RU is a single RU among a 242-subcarrier RU, a 484-subcarrier RU, and a 996-subcarrier RU, or any one multiple RU among a 484+242-subcarrier RU, a 996+484-subcarrier RU, a 996+484+242-subcarrier RU, a 2X996+484-subcarrier RU, a 3X996-subcarrier, and a 3X996+484-subcarrier RU (¶[0051]).

 	Regarding claim 10,  Chen discloses  wherein the MU MIMO is applied to at least one RU having a size equal to or larger than the 242-subcarrier RU (¶[0051]).

 	Regarding claim 11,  Chen disclose the RU allocation information is included in an RU Allocation subfield in a common field of the second signaling field, the common field comprises common control information applied to the at least one receiving device (¶[0060]), and a basic unit of the RU Allocation subfield corresponding to the frequency domain of the data field is 40 MHz or 80 MHz (¶[0051]).

 	Regarding claim 12,  Chen discloses a baseband circuit in a receiving device of a wireless local area network (WLAN), the baseband circuit comprising: a storage; (¶[0058])at least one processor coupled to the storage and configured to decode a physical layer convergence protocol (PLCP) protocol data unit (PPDU) transmitted from a transmitting device to the receiving device (¶[0060]),
wherein, the PPDU comprises a preamble and a payload, the preamble comprises a plurality of training fields and a plurality of signaling fields (¶[0060]), the payload comprises a data field, a first signaling field among the plurality of signaling fields comprises a compression mode field indicating whether resource unit (RU) allocation information designated for the receiving device is included in a second signaling field among the plurality of signaling fields, and a binary value of the compression mode field represents whether the RU allocation information is included and size information associated with an RU allocated to the receiving device (¶[0065],¶[0072]).

 	Regarding claim 13,  Chen discloses wherein: when the RU allocation information is not included in the second signaling field, the binary value of the compression mode field is a first binary value,
when the RU allocation information is included in the second signaling field, and the size of the RU allocated to the receiving device is smaller than a 242-subcarrier RU (¶[0058]), the binary value of the compression field is a second binary value different from the first value, and
when the RU allocation information is included in the second signaling field, and the size of the RU allocated to the receiving device is equal to or larger than the 242-subcarrier RU, the binary value of the compression mode field is a third binary value different from the first and second binary values (¶[0058], ¶[0060])

 	Regarding claim 14,  Chen discloses wherein, when the binary value of the compression mode field is the first binary value, data transmitted from the transmitting device to the receiving device is transmitted via an entire frequency domain bandwidth of the data field(¶[0058], ¶[0060]).

 	Regarding claim 15 , Chen discloses wherein, when the binary value of the compression mode field indicates the second value, at least one RU having a size smaller than the 242-subcarrier RU is arranged in a frequency domain of the data field based on the RU allocation information (¶[0058],¶[0060]), and data transmitted from the transmitting device to the receiving device is transmitted via any one RU among the at least one RU (¶[0058]).
 	Regarding claim 16, Chen wherein said any one RU is a single RU among a 26-subcarrier RU, a 52-subcarrier RU, and a 106-subcarrier RU, or any one multiple RU among a 26+52-subcarrier RU, a 52+26-subcarrier RU, a 26+106-subcarrier RU, and a 106+26-subcarrier RU (¶[0058]).
Regarding 18, Chen discloses the RU allocation information is included in an RU Allocation subfield in a common field of the second signaling field (¶[0078]),the common field comprises common control information applied to the receiving device, and a basic unit of the RU Allocation subfield corresponding to the frequency domain of the data field is 20 MHz (¶[0058]).

 	Regarding claim 19,  Chen discloses wherein, when the binary value of the compression mode field is the third binary value, at least one RU having a size equal to or larger than the 242-subcarrier RU is arranged in the frequency domain of the data field based on the RU allocation information, and
data transmitted from the transmitting device to the receiving device is transmitted via any one RU among the at least one RU (¶[0058],¶[0060]).

 	Regarding claim 20,  Chen discloses wherein said any one RU is a single RU among a 242-subcarrier RU, a 484-subcarrier RU, and a 996-subcarrier RU, or any one multiple RU among a 484+242-subcarrier RU, a 996+484-subcarrier RU, a 996+484+242-subcarrier RU, a 2X996+484-subcarrier RU, a 3X996-subcarrier, and a 3X996+484-subcarrier RU (¶[0058]).


	Regarding claim 21, Chen discloses, wherein an MU MIMO is applied to at least one RU having a size equal to or larger than the 242-subcarrier RU (¶[0058]).

 	Regarding claim 22,  Chen discloses  wherein: the RU allocation information is included in an RU Allocation subfield in a common field of the second signaling field (¶[0058]) the common field comprises common control information applied to the receiving device, and a basic unit of the RU Allocation subfield corresponding to the frequency domain of the data field is 40 MHz or 80 MHz (¶[0064]).

 	Regarding claim 23 ,  Chen discloses a method of wirelessly communicating in a wireless local area network (WLAN), the method comprising: generating, at a transmitting device, a physical layer convergence protocol (PLCP) protocol data unit (PPDU) comprising a preamble and a payload, wherein: (1) a first signaling field in the preamble includes a compression mode field indicating whether resource unit (RU) allocation information designated for at least one receiving device 1s included in a second signaling field in the preamble (¶[0058]); and (11) a binary value of the compression mode field represents whether the RU allocation information is included and, when the RU allocation information is included, size information associated with an RU allocated to the at least one receiving device; and transmitting the PPDU to the at least one receiving device (¶[0058],¶[0078]).

 	Regarding claim 24,  Chen discloses  wherein the size information represents that a size of the RU is less than a predetermined size, when the binary value is a first value, and represents that the size of the RU is the size information represents that the size of the RU equals or exceeds the predetermined size when the binary value is a second, different value (¶[0058],¶[0060]).
Allowable Subject Matter
Claims 6-7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463